Citation Nr: 1229624	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  11-34 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1942 to November 1945.  He was the recipient of, among other decorations, the Purple Heart medal.  He died in July 2000.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Louis, Missouri.

Despite a determination by the RO to reopen a claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  With regard to the appellant's application to reopen her claim of entitlement to service connection for the cause of the Veteran's death, as explained in detail below, the Board has determined that new and material evidence has been received, and the claim is reopened and granted herein.

The Board acknowledges that the Board recently obtained a VA medical expert opinion, and the appellant has not been provided with 60 days to respond by submitting any additional evidence or argument.  In light of the fact that the appellant's claim is being granted in full herein, however, the Board finds that any such error is moot.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  In June 2007, an unappealed RO decision denied the appellant's application to reopen her claim for service connection for the cause of the Veteran's death.

2.  Evidence received since the June 2007 RO decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.

3.  The Veteran died in July 2000.  The death certificate shows that the immediate causes of death were pulmonary insufficiency and a seizure disorder.

4.  At the time of the Veteran's death, he was service-connected for scars on his right parietal and right front scalp (noncompensable), hearing loss (30 percent), tinnitus (10 percent), and posttraumatic stress disorder (30 percent).

5.  The preponderance of the evidence establishes that the Veteran's seizure disorder, an immediate cause of death, was related to his in-service head injury.


CONCLUSIONS OF LAW

1.  The unappealed June 2007 RO decision that denied the appellant's application to reopen her claim of entitlement to service connection for the cause of the Veteran's death is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2011).

2.  Since the unappealed June 2007 decision, new and material evidence sufficient to reopen the appellant's claim of entitlement to service connection for the cause of the Veteran's death has been received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Service connection for the cause of the Veteran's death is warranted.  See 38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the appellant's application to reopen her previously denied claim of entitlement to service connection for the cause of the Veteran's death, the Board has reopened and granted the claim herein, as explained below.  As such, the Board finds that any error under the VCAA with regard to the claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

"The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a) (2011); see also 38 U.S.C.A. § 1310 (West 2002).  A "service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b) (2011).  "In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; . . . it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection."  38 C.F.R. § 3.312(c) (2011).

"Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death. . . from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3) (2011).

In July 2000, the Veteran died.  The death certificate shows that the immediate causes of death were pulmonary insufficiency and a seizure disorder.  The appellant is the Veteran's widow.  A marriage certificate reflects that the couple married in September 1945. 

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

According to the Court, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The appellant claims that the Veteran's seizure disorder, one of the listed causes of death on the Veteran's death certificate, was caused by an in-service head injury.

At the time of the Veteran's death, he was service connected for scars on his right parietal and right front scalp (noncompensable), hearing loss (30 percent), tinnitus (10 percent), and posttraumatic stress disorder (30 percent).

By way of background, in August 2000, the appellant filed a claim for service connection for the cause of the Veteran's death, which was denied by way of unappealed October 2000 and December 2000 rating decisions.  In April 2004, she filed a request to reopen her claim, which was denied by way of an unappealed July 2004 rating decision.  In January 2007, the appellant filed another request to reopen her claim, which was denied by way of an unappealed June 2007 rating decision, which became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2011).  In June 2010, the appellant filed another request to reopen her claim, which was denied by way of an August 2010 rating decision, which rating decision was appealed herein.

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the appellant's previously denied claim of entitlement to service connection for the cause of the Veteran's death.  After a review of the evidence of record, the Board finds that new and material evidence has been received.

Since the last final June 2007 rating decision, the appellant has submitted additional lay statements describing the Veteran's health problems since his initial in-service injury, particularly with respect to headaches and a seizure disorder.  Presuming the credibility of these descriptions for the purpose of reopening, the Board finds that her statements constitute new and material evidence sufficient to reopen the claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (overruling Colvin) (noting that it is not required for new evidence to warrant a change in the outcome of a claim in order to constitute material evidence, but rather, materiality relates to the importance of review of a complete record).  Therefore, the Veteran's claim is reopened.

The Board will now turn to the merits of the appellant's claim.  For the reasons explained below, the Board finds that a preponderance of the most probative evidence of record is in favor of granting the appellant's claim for service connection for the cause of the Veteran's death.

The Veteran served on active duty from September 1942 to November 1945.  As noted above, the Veteran died in July 2000.  The death certificate shows that the immediate causes of death were pulmonary insufficiency and a seizure disorder.  The appellant asserts that the Veteran's seizure disorder was caused by shrapnel injuries he sustained to the head on or around March 25, 1945 in Germany during World War II.  See, e.g., Notice of Disagreement, September 2010; Statement in Support of Claim, June 2010; see also VA Treatment Record, March 1991; Private Treatment Record, March 1991 (noting two separate injuries).

The Veteran's DD 214 reflects that he was awarded the Purple Heart medal relating to the head injuries he sustained in March 1945 in Rhineland.  An April 1945 service record reflects that the Veteran was hospitalized for at least one month due to a cerebral concussion and retracted tympanic membrane sustained around March 27, 1945.  The remainder of the Veteran's service treatment records are shown to be unavailable.  See also VA Examination Report (PTSD), January 1991 (describing the incident).  The Board also notes that the Veteran reported that he had a metal plate placed in his head due to his head injuries (although a September 1994 VA skull x-ray report reflects an impression of no evidence of a metal plate).  See Statement, January 1990; VA Examination Report, September 1994 (diseases/injuries of the brain); but see VA Treatment Record, July 1997 (could not perform an MRI due to shrapnel).  In light of the above, and regardless of any discrepancies regarding whether the Veteran had a metal plate and/or shrapnel present after the injury, the in-service incurrence of the claimed head injury is conceded by the Board.

Post-service, a May 1985 VA examination report reflects that the Veteran reported experiencing headaches since 1965, which he related to his in-service head injuries.  See Claim, April 1985; Statement, Wife, May 1985.  Subsequent VA treatment records leading up to the time of his death reflect that the Veteran was followed for complaints of headaches.  See, e.g., April 1992.  Beginning in July 1992, VA treatment records also reflect that the Veteran complained of dizzy spells.  

VA medical records reflect that the Veteran also began experiencing tremors around June 1994, see VA examination report, most recently noted as essential tremor.  

A July 1994 VA examination report (relating to a PTSD claim) reflects notations of symptoms of difficulty remembering things, a marked decrease in attention, and having very little insight, and a diagnosis of organic brain disease secondary to the Veteran's head injury was recorded.  

A February 1997 VA neurological examination report (relating to a claim for headaches) reflects that diagnoses were recorded of chronic headaches possibly having a post-concussive component; chronic vertigo of an uncertain cause but with significant trauma to the head as a possible factor; and a gait disorder with tremor and mild cognitive impairment suspected to be secondary to cerebrovascular disease although prior significant head trauma was noted as possibly playing a role.  

A May 1997 VA neurology record reflects that a VA neurologist opined that the Veteran had essential tremor as well as some additional parkinsoniam that "may or may not be sequelae" of prior head trauma.  

VA treatment records dated since July 1997 reflect that the Veteran was also followed for a diagnosed seizure disorder.  A July 1997 EEG report reflects an impression including a differential diagnosis of head trauma.  April and July 1998 VA treatment records also reflect diagnosed cerebral ataxia and a history of status post right parietal head injury in World War II is noted.

As noted above, the Veteran died in July 2000, and the death certificate reflects that pulmonary insufficiency and a seizure disorder were the immediate causes of death.

A brief, 2-paragraph VA medical opinion reflects that the examiner opined that because none of the Veteran's service-connected disabilities caused his pulmonary insufficiency, the cause of his death was not related to service.  In short, the Board notes that the examiner failed to address whether the Veteran's seizure disorder, listed as an immediate cause of death on the Veteran's death certificate, was related to service.

In August 2012, the Board requested a VA medical expert opinion from a neurologist to address whether the Veteran's cause of death was related to his in-service head injury.  An August 2012 VA medical opinion from the Chief of Neurology at the VA Medical Center in Pittsburgh, Pennsylvania reflects that she opined that it is at least as likely as not that the principal cause of death, a seizure disorder, was related to the Veteran's in-service head injury.  The examiner explained that the evidence of record supported a significant head injury in March 1945, as well as the onset of a seizure disorder first recognized around 1997.  The examiner further explained that the July 1997 EEG findings (noted as "1999") were consistent with prior head trauma, and that it is not uncommon for there to be a long latency between head trauma and the development of clinical seizures.

In light of the above August 2012 VA medical expert opinion, the Board finds that the preponderance of the evidence is in favor of granting service connection for the cause of the Veteran's death.  The Board notes that there is no medical opinion of record that contradicts the August 2012 VA medical opinion.

In sum, for the reasons explained above, the Board finds that service connection for the cause of the Veteran's death is warranted.
      
ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


